Title: To George Washington from Brigadier General George Clinton, 5 May 1776
From: Clinton, George
To: Washington, George



Dr Sir
New Windsor [N.Y.] 5th May 1776

On my Arival here I went immediatly to Fishkill to make Inquiery about the Arms said to be stored at Wiltsys. I find that about a Week ago a certain Duncan Campbell a Major in the Ministerial Army taken on Board the Enemys Vessels at the Mouth of the Sorrel came to the Fish Kill on Board of an Albany Sloop landed there & put in Wiltsy’s Store a number of Chests & Trunks containing (as he said) Officers Baggage for which he took Wiltsys Rect. He had a pass from Genl Schuyler to go to Fredricksburgh in Dutchess County with his Bagage which he shew’d Wiltsy & applied for Assistance to take his Chests &ca there; but being disapointed in getting Teems for the Purpose they lay some Days in the Store in which Time some little Boys playing in the Store discovered that one of the Chests which had been nailed down & lashed with a Rope but had partly got open contained Fire Arms of which they acquainted Mr Wiltsy who immediatly gave the Committee of the Precinct Notice thereof. The Committee mett opened the Chest found it contained 13 Officers Pieces with a Paper on which was wrote the Owners Name fastened to each 7 Broad Swords & some Pistols—The Committee ordered all the Chests 9 in Number to their Chairman’s House about ten Miles back in the

Country where they now are as yet unopen’d; but from their extraordinary weight it is probable they are all filled with Arms—The Trunks which contained Bagage only are not detained. I believe taken away by Campbell—The Committee have appointed to meet and open all the Chests on Monday next and have summoned Campbell to attend them; In this I fear they have been over prudent for if Guilty he will fly for it—It is reported & I believe he has already—It will be out of my Power to attend the Committee to open the Chests as my Business calls me to Kingston (forty Miles distant) on that Day; I have therefore sent the Chairman your Order to me inclosed in a Letter of which I now send you a Copy and as he is an active Man warmly engaged in his Countrys Cause I doubt not but every Thing will be done as well for securing the Arms as Campbell (if necessary[)], and as soon as I receive their Report I will transmit it to you—Fredricksburgh is a Neighbourhood in which several Scotch half pay Officers (of Course disafected Persons) live among the rest Menos mentioned in the Letter you shewed me. I cant learn with certainty that he has gone off tho it is confidently said many Persons in that Place have lately absconded—I am with the highest Esteem your Most Obedt Servt

Geo: Clinton

